DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.
Remarks 
Claims 1-4 and 6-7 are as previously presented. Claim 5 has been canceled. Claims 8-15 are currently withdrawn. Claims 16-20 are newly added. Claims 1-4, 6-7 and 16-20 are currently examined.
Status of Objections and Rejections 
The rejection as set forth within the previous office action is maintained and a response to arguments can be seen below. Also, new rejections and objections have been added for the newly added claims, which can be seen below. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2010/0159599 A1).
Considering claim 1, Song discloses a patterned membrane structure, comprising a microporous membrane layer [0039], wherein 	the microporous membrane layer includes a plurality of flow lanes (microchannel pattern) (Fig. 3, annotated for better visualization and [0021]), that are removed by laser, such that only the membrane is removed and not the supporting backing card [0039], 	the flow lanes are separated by hydrophobic separation channels since the supporting backing card (substrate) is formed of hydrophobic Mylar [0049], and 	the flow lanes and hydrophobic separation channels form a pattern (brick-work pattern) ([0019], Fig. 3),
the flow lanes are isomorphic lanes (constant width) (see Fig. 3). 
Song discloses 300 mm wide card cut into 4 mm wide strips [0050]. Song does not explicitly disclose the patterned membrane structure in the form of a roll or sheet of industrial scale. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the patterned membrane structure in the form of a roll or sheet of industrial scale, because Song discloses forming plurality of strips out of a larger membrane structure and cutting it in 4 individual strips, therefore one would easily envision having a larger (industrial scale) membrane structure that are further cut into individual strips for industrial production of the test devices.

    PNG
    media_image1.png
    846
    804
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    388
    702
    media_image2.png
    Greyscale

Considering claim 2, Song discloses the pattern is a repetitive pattern (brick-work pattern) (Fig. 3).
Considering claims 3 and 4, Song does not disclose the roll has a length of 50 to 200 m or the sheet has a length of 30 to 60 cm and a width of 30 to 60 cm.

Considering claim 6, Song discloses the microporous membrane layer is made of nitrocellulose [0040].
Considering claim 7, Song discloses the microporous membrane layer is supported on a liquid-impermeable support layer (Mylar backing card) [0049]. 
Considering claim 16, Song discloses wherein the hydrophobic separation channels and the plurality of flow lanes alternate (figure 3, and annotated figure above). 
Considering claim 18, Song discloses where the buffer pad comprises a detection zone along with several other zones that can be considered detections zones [0011]. However, Song does not specifically state wherein, a first flow lane comprises a first detection zone and an adjacent and parallel second flow lane comprising a second detection zone are separated by a single hydrophobic separation channel. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the zones separated by a single hydrophobic separation channel given a finite number of options i.e. separated by a single channel or multiple channels (see MPEP 2143 I). 
Considering claim 19, Song discloses where the buffer pad comprises a detection zone along with several other zones that can be considered detections zones [0011]. However, Song does not specifically state wherein, each of the plurality of flow lanes comprises a detection . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 16-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 5, 6, 9, 10, 12 and 16-20 of co-pending Application No. 15/315,553 in view of Kim (WO 2013/051890A2 using US9,970,933 as equivalent translation). The difference between the two applications is the addition of the binding agent, which is well known with the field of endeavor within patterned membrane structures and used within detections zones (see Kim, specifically figures 2, 5 and 16 and column 7 lines 35-38). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to add the binder as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143).  
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 7/6/2021 have been fully considered but they are not persuasive. 
This is because the entire argument comes down to what is a “flow channel.” This is because the examiner has defined each channel along the x direction within the annotated figure as an individual flow channel. However, the applicant takes the stance that there is only one flow channel as all of the channels are connected. The examiner does not find this persuasive. The instant specification does not provide a specific definition for the term “flow channel” thus the examiner is required to use the broadest reasonable interpretation. Dictionary.com defines channel to direct towards or into some particular course, convey through, a navigable route. None of these definitions limits the ability for channels to be connected. The instant claimed invention in dependent claim 1 does not state that the channels cannot be connected.  Therefore, the examiner maintains the rejection. 
However, the applicant has added new claims 17 and 20 which further define the portions between the channels and differentiates the instant claimed invention from the prior art. Thus, the examiner has objected to these claims as being dependent upon a rejected claim but would be allowable if rewritten in independent form and once the double patenting rejection is overcome. 
Allowable Subject Matter
Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; along with overcoming the preliminary rejection above (the 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/BRIAN R OHARA/Examiner, Art Unit 1724